   Case 2:20-cv-00119-MHT-KFP Document 50 Filed 03/16/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHELTON MERRIWEATHER,              )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:20cv119-MHT
                                   )                 (WO)
CREATESPACE, et al.,               )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States         Magistrate         Judge's

recommendation (Doc. 48) is adopted.

    (2) Defendants'       motion       to   dismiss   and   to    compel

arbitration (Doc. 24) is granted.

    (3)   Plaintiff’s      claims      against   defendant       Brandon

Wrigley   are   dismissed     without       prejudice   for      lack   of

personal jurisdiction.

    (4)   Plaintiff’s       remaining       claims    are     dismissed

without prejudice to plaintiff pursuing those claims
   Case 2:20-cv-00119-MHT-KFP Document 50 Filed 03/16/21 Page 2 of 2




through arbitration.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as    a   final    judgment

pursuant   to   Rule    58   of    the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 16th day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
